USDC IN/ND case 1:21-cv-00057-DRL-SLC document 1-1 filed 02/08/21 page 1 of 4




               EXHIBIT
                 A
                                           02D02-21 01 -CT-000046                                           Filed: 1/26/2021 10:23     AM
                                                                                                                                      Clerk
USDC IN/ND case 1:21-cv-00057-DRL-SLC
                               Allen Superiordocument
                                              Court 2 1-1 filed 02/08/21 page 2 of 4                                  Allen County, Indiana
                                                                                                                                       SW


STATE OF INDIANA                    )                             IN    THE ALLEN SUPERIOR COURT
                                    )        SS:
COUNTY OF ALLEN                     )                             CAUSE NO.

MARIO LEE,                                   )

                                             )

              Plaintiff,                     )

                                             )

      V.                                     )

                                             )

GLAZE TOOL AND




                                                   M
                                             )

ENGINEERING,          INC.,                  )

                                             )

              Defendant.                     )




      Plaintiff alleges against         Defendant   that:



      1.   The    Plaintiff is    Mario Lee, an African American/black individual who worked for

           Defendant from about November 29, 2018 through about March 31, 2020.


      2.   Defendant Glaze T001 and Engineering,                  Inc. is a corporation    doing business   at   1610

           Summit       Street,   P.O.    Box    267,   New       Haven, Indiana 46774.         Defendant        is    an

           “employer” for purposes 0f 42 U.S.C.              § 1981.


      3.   Plaintiff alleges that        he was discriminated against, harassed, retaliated against, and


           discharged on account of his race and color in Violation of Title VII and § 1981 in                    that:



                 a.   Plaintiff   worked   in various capacities for Defendant, including as a “ﬂoat”, a
                      machine     cutter, a loader/unloader,       and a   forklift operator.


              b.      While employed by Defendant, Plaintiff was promised that he would become
                      educated and trained in CNC and CAD operations, but that never happened.


                 c.   Plaintiff   was made       to clean toilets, While        Caucasian employees with less
                      seniority   were not required     t0   d0   so.



                 d.   Despite promises from Defendant, Plaintiff received n0 increase in pay.



                                                        _1_
USDC IN/ND case 1:21-cv-00057-DRL-SLC document 1-1 filed 02/08/21 page 3 of 4


                e.    On     or about     March   5,   2020, Plaintiff injured his right knee while performing
                      his   work   duties for Defendant.            Plaintiff injured his   knee when he jumped off
                      0f a   trailer t0   avoid getting       hitby  a sliding 60001b machine.         The work     injury
                      affected Plaintiff’s ability t0           bend down, walk,     stand,   and   lift.    Plaintiff   was
                      put 0n work restrictions, but then Defendant refused to                  let Plaintiff     work, so
                                                          Similarly-situated Caucasian employees
                      Plaintiff got his restrictions lifted.
                      who were           0n the job were allowed t0 receive their Worker’s
                                        injured
                      Compensation beneﬁts without retaliation, and were allowed t0 work with their
                      restrictions.


                f.    Plaintiff    was given reprimands             for alleged   bad work performance and was
                      terminated 0n    March 3 1 2020.  ,




                g.    A     Caucasian coworker,             Ed Banon, was      injured around the           same time     as
                      Plaintiff,and to Plaintiff” s knowledge and belief,            Mr. Banon received Worker’s
                      Compensation beneﬁts and was treated more favorably than                              Plaintiff With
                      respect to his employment With Defendant.


                h.    During      Plaintiff’s   employment with Defendant, Defendant’s management
                      would refer t0       Plaintiff “you people”. Another manager told Plaintiff that his
                      wife was “treating me            like a nigger”.


                i.    Plaintiff was       promised gainshares/bonuses which he never received.

      4.   Plaintiff alleges that          he was harassed, subjected t0 a hostile work environment,


           discriminated against, and ultimately terminated on account of his race and color, in


           Violation      0f42 U.S.C.      § 1981.


      5.   Plaintiff also alleges that          he was terminated out 0f retaliation for suffering a work-


           related injury      and expressing his need for Worker’s Compensation beneﬁts, including

           medical care,       all in   Violation of the tort laws of the State of Indiana.


      6.   As   a direct and proximate result of Defendant’s discrimination and retaliation, Plaintiff


           suffered the loss 0f his job and job-related income.                         Plaintiff also experienced


           emotional        distress,   mental anguish, humiliation, embarrassment, inconvenience, and


           other     damages and        injuries for        which he seeks compensatory damages.               Defendant



                                                              _2_
USDC IN/ND case 1:21-cv-00057-DRL-SLC document 1-1 filed 02/08/21 page 4 of 4


            acted intentionally and in reckless disregard 0f Plaintiff’s federally protected civil


            rights warranting   an imposition 0f punitive damages.


        WHEREFORE,        Plaintiff prays for   judgment against the Defendant,          for   compensatory

damages, punitive damages, reasonable attorney’s fees and     costs,   and for   all   other just and proper


relief in the premises.


                                          JURY DEMAND

        Pursuant to Rule 38 0f the Indiana Rules of Trial Procedure, Plaintiff demands a            trial   by

jury in this action.




                                                       Respectfully submitted,


                                                       CHRISTOPHER C. MYERS & ASSOCIATES


                                                       /s/Christ0pher C.   Myers
                                                       Christopher C. Myers, #10043-02
                                                       809 South Calhoun Street, Suite 400
                                                       Fort Wayne, IN 46802
                                                       Telephone:    (260) 424-0600
                                                       Facsimile:    (260) 424-07 12
                                                       E-mail:          cmyers@myers-law.com
                                                       Counsel for Plaintiff
